Case 1:21-cr-20321-CMA Document 25 Entered on FLSD Docket 07/23/2021 Page 1 of 17




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                      Case No. 21-20321-CR-ALTONAGA/TORRES


  UNITED STATES OF AMERICA,

        Plaintiff,

  v.

  MICHAEL STEIN, et al.,

        Defendants.

  ___________________________________________/

                 ORDER ON DEFENDANT’S MOTION TO QUASH

        This matter is before the Court on Michael Stein’s (“Defendant”) motion to

  quash two grand jury subpoenas issued to Growthlogix, LLC (“Growthlogix”), and

  1523 Holdings, LLC (“1523 Holdings”) [D.E. 15]. The Government responded to the

  motion on June 29, 2021 [D.E. 21] to which Defendant replied on July 6, 2021.

  [D.E. 23]. Therefore, Defendant’s motion is now ripe for disposition. After careful

  consideration of the motion, response, reply, relevant authorities, and for the

  reasons discussed below, Defendant’s motion to quash is DENIED.1




  1     On June 16, 2021, the Honorable Cecilia Altonaga referred Defendant’s
  motion to the undersigned Magistrate Judge for disposition. [D.E. 16].


                                          1
Case 1:21-cr-20321-CMA Document 25 Entered on FLSD Docket 07/23/2021 Page 2 of 17




                                 I.     BACKGROUND

        A federal grand jury in the Southern District of Florida is investigating

  potential fraud, health care kickbacks, and violations related to genetic testing

  offered to Medicare recipients. On May 25, 2021, the Government served Defendant

  with two grand jury subpoenas directed to Growthlogix and 1523 Holdings. Both of

  these companies are Florida limited liability corporations where Defendant is the

  sole manager, registered agent, owner, and operator. Each subpoena commands the

  companies to appear and testify before a grand jury or, in lieu of a personal

  appearance, to provide the Department of Justice with “any [and] all records

  associated with any work performed by this entity, or any of its employees or

  agents, for the following companies, from January 1, 2019 to present: Panda

  Conservation Group, LLC, The Health Awareness Project, Amerihealth Laboratory,

  LLC, MP3 Laboratory, LLC [and] R&O Smock & Associates, LLC d/b/a/ Atlantic

  Labs.” [D.E. 15-1, 2 at 4]. The subpoenas also seek, among other things, contracts,

  communications, financial records, and corporate work product, including a request

  that the documents be returned with a standard business records certification.

        When the Government served Defendant with the two subpoenas, a grand

  also returned a nine-count indictment with allegations that he took part in a

  conspiracy to defraud the United States and solicited the receipt of kickbacks in

  connection with a federal health program. Although trial is set for a two-week

  period commencing September 27, 2021, Defendant seeks to quash the

  Government’s subpoenas because they violate the Fifth Amendment in at least

  three respects. [D.E. 8].


                                           2
Case 1:21-cr-20321-CMA Document 25 Entered on FLSD Docket 07/23/2021 Page 3 of 17




                     II. APPLICABLE PRINCIPLES AND LAW

        A party seeking to enforce a subpoena must demonstrate that the evidence to

  be gained is relevant, admissible, and specific. See United States v. Nixon, 418 U.S.

  683, 700 (1974).   To do so, the requesting party must be able to set forth the

  generally anticipated contents of the requested documents and identify the basis for

  believing the documents are relevant. See United States v. Blake, 2014 WL

  1764679, at *4 (S.D. Fla. Mar. 25, 2014). The law presumes, absent a showing to

  the contrary, that a grand jury acts within its legitimate scope of authority. See

  United States v. R. Enterprises, Inc., 498 U.S. 292, 300–01 (1991). However, a court

  may quash a subpoena if compliance would be unreasonable or oppressive and the

  burden of showing unreasonableness of a grand jury subpoena is on the recipient

  who seeks to avoid compliance. See Fed. Crim. P. 17(c)(2); R. Enterprises, Inc., 498

  U.S. at 301.   Thus, generally speaking, the power of a grand jury to compel

  testimony or documents “is limited only in that production may not be compelled in

  violation of a valid privilege established under the common law, statutes or the

  Constitution.” Vingelli v. U.S., Drug Enf’t Agency, 992 F.2d 449, 452 (2d Cir. 1993)

  (citing United States v. Calandra, 414 U.S. 338, 346 (1974)).

                                    III. ANALYSIS

        Defendant seeks to quash the Government’s two grand jury subpoenas

  because – as the sole owner, operator, manager, and registered agent of the

  subpoenaed companies – he fears that any response that he provides could be used




                                            3
Case 1:21-cr-20321-CMA Document 25 Entered on FLSD Docket 07/23/2021 Page 4 of 17




  to prosecute him in connection with a pending prosecution.2 That is, Defendant is

  concerned that any production or oral testimony that he provides might be used as

  evidence against him in violation of his Fifth Amendment rights.3           Although

  Defendant concedes that the Fifth Amendment does not generally apply to

  corporations, he says that neither the Supreme Court nor the Eleventh Circuit has

  answered the narrow question of whether a custodian, as the sole employee and

  officer of a corporation, is obligated to comply with a subpoena that may be self-

  incriminating when the Government indicts that person. See Braswell v. United

  States, 487 U.S. 99, 118 (1988) (“We leave open the question whether the agency

  rationale supports compelling a custodian to produce corporate records when the

  custodian is able to establish, by showing for example that he is the sole employee

  and officer of the corporation, that the jury would inevitably conclude that he

  produced the records.”).




  2    There is no dispute between the parties that Defendant is the president and
  100% shareholder for each of the subpoenaed companies.

  3     The Fifth Amendment provides that “[n]o person . . . shall be compelled in
  any criminal case to be a witness against himself.” U.S. Const. amend V.
  “Although the Fifth Amendment protects individuals from compelled, incriminating
  testimony, it does not do the same for corporations; an agent of a ‘collective entity’
  may not refuse to produce documents even when those documents will incriminate
  that entity.” Grand Jury Subpoena Dated Apr. 9, 1996 v. Smith, 87 F.3d 1198, 1200
  (11th Cir. 1996) (citing Hale v. Henkel, 201 U.S. 43 (1906); United States v. White,
  322 U.S. 694 (1944)). In addition, “an agent of a corporation may not refuse to turn
  over corporate records even when the content of those records may incriminate the
  subpoenaed agent herself.” Id. (citation omitted); see also Bellis v. United States,
  417 U.S. 85, 100 (1974) (“It is well settled that no privilege can be claimed by the
  custodian of corporate records, regardless of how small the corporation may be.”)
  (emphasis added) (citing cases).


                                            4
Case 1:21-cr-20321-CMA Document 25 Entered on FLSD Docket 07/23/2021 Page 5 of 17




        Defendant’s arguments can be distilled into the three subparts.         First,

  Defendant claims that there is no requirement to comply with a grand jury

  document request because, as the sole principal of a corporation, any compliance

  would violate his Fifth Amendment protections against self-incrimination. Second,

  Defendant says that a grand jury cannot compel him to execute a records

  certification because that would convey his “‘thoughts and statements’ which the

  Eleventh Circuit has held ‘belong’ to [him] personally.” [D.E. 15 at 15]. Finally,

  Defendant requests that the Court quash the subpoenas because the purpose of the

  ongoing grand jury investigation is to prosecute a pending case. We consider each

  argument in turn.

        A.    Whether the Fifth Amendment Applies to the Production of
              Documents

        Defendant’s first challenge is directed at two Fifth Amendment doctrines –

  the act of production doctrine and the collective entity doctrine.      The act of

  production doctrine recognizes “that the act of producing documents in response to a

  subpoena may have a compelled testimonial aspect,” in that the act “may implicitly

  communicate ‘statements of fact,’” such as “that the papers existed, were in [the

  producer's] possession or control, and were authentic.” United States v. Hubbell,

  530 U.S. 27, 36 (2000). The collective entity doctrine reflects the right to resist

  compelled self-incrimination as a “personal privilege.” Bellis, 417 U.S. at 90. This

  privilege applies to individuals and sole proprietorships where they do not exist

  separately from the individuals that comprise them. See Braswell, 487 U.S. at 104.




                                           5
Case 1:21-cr-20321-CMA Document 25 Entered on FLSD Docket 07/23/2021 Page 6 of 17




        Defendant says that a grand jury subpoena requiring a production of

  documents violates his Fifth Amendment rights following the Supreme Court’s

  decision in Braswell.   There, a corporate custodian of two small, closely held

  corporations sought to assert his Fifth Amendment privilege to refuse the

  production of corporate documents because producing the requested items would

  incriminate him personally as the president and sole shareholder. Id. at 100–01.

  The corporations had only three directors, and Braswell argued that they were so

  small that they constituted nothing more than his alter egos. He reasoned, much

  like Defendant does here, that he had a constitutional right to invoke his Fifth

  Amendment privilege against self-incrimination.

        The Supreme Court rejected Braswell’s arguments and held that a corporate

  “custodian may not resist a subpoena for corporate records on Fifth Amendment

  grounds,” id. at 113, regardless of whether the custodian could “show that his act of

  production would entail testimonial self-incrimination,” id. at 104. The Court

  further stated that Braswell “operated his business through the corporate form, and

  [that] we have long recognized that, for purposes of the Fifth Amendment,

  corporations   and   other   collective   entities   are   treated   differently   from

  individuals.” Id. The Court subsequently reaffirmed the principle that the “plain

  mandate of [its prior case law] is that without regard to whether the subpoena is

  addressed to the corporation, or as here, to the individual in his capacity as a

  custodian, a corporate custodian such as petitioner may not resist a subpoena for

  corporate records on Fifth Amendment grounds.” Id. at 109.             However, in a




                                            6
Case 1:21-cr-20321-CMA Document 25 Entered on FLSD Docket 07/23/2021 Page 7 of 17




  footnote, the Court left “open the question of whether the agency rationale supports

  compelling a custodian to produce corporate records when the custodian is able to

  establish, by showing for example that he is the sole employee and officer of the

  corporation, that the jury would inevitably conclude that he produced the

  records.” Id. at 118 n. 11.

        Defendant relies heavily on this footnote because this is where the Court

  acknowledged the unanswered question of whether a sole principal of a corporation

  can be compelled to produce documents under an agency theory. Defendant says

  that an exception to the general rule should exist and that, even if Braswell applies

  to single-person corporations, the case stands on shaky legal ground because of the

  Supreme Court’s recent decisions in analogous cases.4 Defendant references, for

  example, two cases in Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682 (2014)

  and Citizens United v. Fed. Election Comm’n, 558 U.S. 310 (2010), because they

  each reflect a growing trend of a majority of the Supreme Court Justices recognizing

  the constitutional rights of corporations. However, other than these cases broadly

  concerning corporations, it remains unclear how Hobby Lobby and Citizens United

  undermine Braswell. Defendant merely suggests that it does, but he never applies

  the specific facts of either case to Braswell. And the reason for that omission might

  be due to the fact that each case touches on discrete constitutional issues.

        In any event, “we remain bound by Braswell until the Supreme Court says

  otherwise,” In re Twelve Grand Jury Subpoenas, 908 F.3d 525, 529 (9th Cir. 2018),


  4    Defendant points out that Braswell was a 5-4 decision with Justices Brennan,
  Marshall, Scalia, and Kennedy dissenting.


                                            7
Case 1:21-cr-20321-CMA Document 25 Entered on FLSD Docket 07/23/2021 Page 8 of 17




  under the principle that “the Court of Appeals follow the case which directly

  controls,” even if it “appears to rest on reasons rejected in some other line of

  decisions,” and thereby to “leav[e] to th[e] Court the prerogative of overruling its

  own decisions.” Agostini v. Felton, 521 U.S. 203, 237 (1997) (quoting Rodriguez de

  Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477, 484 (1989)). That principle

  applies here because – while Defendant references legal scholars that have called

  into doubt whether Braswell was correctly decided – it not for us to decide whether

  the case remains good law until the Court makes that final determination.

        However, even if there was any lingering doubt as to whether Braswell

  remains good law, federal appellate courts have put that question to bed. The Third

  Circuit has found, for example, that “whatever circumstances were contemplated by

  the . . . footnote [in Braswell it] no way detracts from its holding that a custodian

  may not resist a subpoena for corporate records on the ground that the act of

  production might incriminate him.” In re Grand Jury Empaneled on May 9, 2014,

  786 F.3d 255, 261 (3d Cir. 2015) (citing Braswell, 487 U.S. at 119); see also In re

  Grand Jury Subpoena (John Doe, Inc.), 991 F. Supp. 2d 968, 974 (E.D. Mich. 2014)

  (“Although the Supreme Court left this question open, no lower court has recognized

  an exception that would permit a custodian of a one-person corporation to claim a

  Fifth Amendment privilege to resist a subpoena for corporate documents.”).

        Applying Braswell to single-person corporations is also a sensible approach in

  the Second Circuit because, when looking to the interplay between corporations and

  the Fifth Amendment, the case serves three main objectives:




                                           8
Case 1:21-cr-20321-CMA Document 25 Entered on FLSD Docket 07/23/2021 Page 9 of 17




        First, it prevents the erosion of the unchallenged rule that the
        [corporation] itself is not entitled to claim any Fifth Amendment
        privilege. Second, it recognizes that the decision to incorporate is
        freely made and generates benefits, such as limited liability, and
        burdens, such as the need to respond to subpoenas for corporate
        records.     Third, it avoids creating a category of organizations
        effectively immune from regulation by virtue of being beyond the reach
        of the Government’s subpoena power.

  In re Grand Jury Subpoena Issued June 18, 2009, 593 F.3d at 158–59 (2d Cir. 2010)

  (quotation marks and internal citation omitted) (alteration in original). So, even if

  Defendant is a single-person corporation, her separate legal entity classifies as “a

  corporation,” and “a state law-regulated entity” because it has a “separate legal

  existence from [the target of the subpoena] shielding [Defendant] from its

  liabilities.” United States v. Stone, 976 F.2d 909, 912 (4th Cir. 1992) (“We . . . affirm

  the district court’s holding that Wujkowski’s status as the sole shareholder, director,

  officer, and employee of Ashford Associates did not excuse him from the duty of

  producing Ashford corporate documents that he held in his representative

  capacity.”); see also Amato v. United States, 450 F.3d 46, 52 (1st Cir. 2006) (“Our

  caselaw rejects Amato’s argument suggesting that we should recognize an exception

  to the collective-entity doctrine where the custodian of records is the corporation’s

  sole shareholder, director, officer and employee.”).

         It goes without saying that Defendant could have chosen to form his

  companies as an unincorporated sole proprietorship and enjoyed the benefits of the

  privilege against self-incrimination. See United States v. Doe, 465 U.S. 605, 608

  (1984). But, that is not what Defendant chose to do. He opted instead for the

  corporate form and to gain the benefits that came with that establishment.



                                             9
Case 1:21-cr-20321-CMA Document 25 Entered on FLSD Docket 07/23/2021 Page 10 of 17




   Defendant “cannot now disregard the corporate form to shield his business records

   from production” because, even as the sole principal of a corporation, every

   appellate court that has considered the question leftover in Braswell has concluded

   that it applies to one-person corporations. See Stone, 976 F.2d at 912 (citing United

   States v. Lawn Builders of New England, Inc., 856 F.2d 388, 394 (1st Cir.1988); In

   re Grand Jury Proceedings (John Doe Co.), 838 F.2d 624, 627 (1st Cir. 1988); In re

   Grand Jury Proceedings (Morganstern), 771 F.2d 143, 148 (6th Cir. 1985) (en

   banc); In re Two Grand Jury Subpoenae Duces Tecum, 769 F.2d 52, 59 (2d Cir.

   1985)); see also In re Grand Jury Empaneled on May 9, 2014, 786 F.3d at 263

   (“Given that we find Appellants have advanced no persuasive rationale as to why

   the reasoning of Bellis and Braswell does not apply to one-person corporations like

   that operated by Doe, we hold that the collective entity doctrine applies to the

   Medical Practice, such that Doe may not rely on the Fifth Amendment to avoid

   compliance with the subpoena.”).

         Accordingly, Defendant has no Fifth Amendment privilege over a grand jury’s

   subpoena requesting a production of documents because, even as the sole principal

   of a corporation, he stands in the shoes of these companies as a company

   representative as opposed to his personal capacity. See Braswell, 487 U.S. at 109–

   10 (“From Wilson forward, the Court has consistently recognized that the custodian

   of corporate or entity records holds those documents in a representative rather than

   a personal capacity.”).




                                            10
Case 1:21-cr-20321-CMA Document 25 Entered on FLSD Docket 07/23/2021 Page 11 of 17




         B.     Whether the Fifth Amendment Prohibits the Authentication of
                Documents

         Defendant’s next argument is that he is not required under the Fifth

   Amendment to authenticate documents under Fed. R. Civ. 901(a) or certify that the

   items are business records under Fed. R. Evid. 902(11). This argument misses the

   mark5 because “[r]equiring [a] custodian to identify or authenticate the documents

   for admission in evidence merely makes what is implicit in the production itself.”

   Braswell, 487 U.S. at 114 (quoting Curcio v. United States, 354 U.S. 118, 125

   (1957)). In other words, “[i]n identifying or authenticating [the] records produced,

   [Defendant] would make explicit what is implicit in the production itself; that is,

   that these corporate records are produced by the corporation pursuant to the

   subpoena,” and “[t]his identification process involves little, if any, further danger of

   incrimination beyond that which has already attached as a result of the act of

   production.” Macon-Bibb Cty. Hosp. Auth. v. Cont’l Ins. Co., 673 F. Supp. 1580,

   1584 (M.D. Ga. 1987) (emphasis in original) (citation omitted); see also In re Grand

   Jury Subpoena, 635 F. Supp. 569, 572 (N.D. Ga. 1986) (“By producing the requested

   records, the movant would not be attesting to his personal possession of them but to

   their existence and possession by the corporation.”).


   5      Judge Bloom rejected this same argument in June of this year because, just
   like a defendant cannot invoke the Fifth Amendment with respect to a production of
   documents, the same principle applies to authentication. See In re: Three
   Subpoenas to Testify Before, and Produce Documents for, a Grand Jury, FGJ-19-02-
   MIA, at n.2 (June 8, 2021) (“Because the Court concludes that Movant may not
   invoke the protections of the Fifth Amendment against the compelled production of
   the Companies’ documents, Movant’s argument that he may not be called to identify
   and authenticate the documents he is required to produce is without merit.”) (citing
   United States v. Medlin, 986 F.2d 463, 468 (11th Cir. 1993)).


                                             11
Case 1:21-cr-20321-CMA Document 25 Entered on FLSD Docket 07/23/2021 Page 12 of 17




         Defendant’s argument is weaker than many analogous cases because the

   Government here does not even seek to compel him to be the one to respond to the

   subpoenas, to authenticate the documents, or to sign the standard business records

   certification. The Government only asks that a custodian of records comply with

   the subpoenas and that, if Defendant refuses to do so, the companies can hire

   someone for that specific purpose. See Braswell, 487 U.S. at 116 (“[I]t is no doubt

   true that if a subpoena is addressed to a corporation, the corporation ‘must find

   some means by which to comply because no Fifth Amendment defense is available

   to it.’ The means most commonly used to comply is the appointment of an alternate

   custodian.”) (citations omitted).

         This is consistent with Eleventh Circuit precedent because – while companies

   may enlist a custodian to respond to subpoenas – they may not refuse to respond

   entirely on the basis that doing so is self-incriminating:

         [E]ven if the situation is unusual and a corporation’s custodian of
         records would incriminate himself if he were to act to produce the
         company’s records, this still does not relieve the corporation of its
         continuing obligation to produce the subpoenaed documents. In such a
         situation the corporation must appoint some other employee to produce
         the records, and if no existing employee could produce records without
         incriminating himself by such an act, the corporation may be required
         to produce the records by supplying an entirely new agent who has no
         previous connection with the corporation that might place him in a
         position where his testimonial act of production would be self-
         incriminating. There simply is no situation in which the fifth
         amendment would prevent a corporation from producing corporate
         records, for the corporation itself has no fifth amendment privilege.

   In re Grand Jury No. 86-3 (Will Roberts Corp.), 816 F.2d 569, 574 (11th Cir. 1987)

   (abrogated on other grounds) (citing United States v. Barth, 745 F.2d 184, 189 (2d




                                             12
Case 1:21-cr-20321-CMA Document 25 Entered on FLSD Docket 07/23/2021 Page 13 of 17




   Cir. 1984)).   If Defendant has any concerns of self-incrimination, he has every

   opportunity on behalf of his companies to “appoint an agent to produce and to

   authenticate the requested documents rather than seeking to compel [Defendant]

   personally to do so.” In re Grand Jury Subpoena, 635 F. Supp. 569, 572 (N.D. Ga.

   1986). Whatever choice Defendant makes, the Fifth Amendment “does not protect

   an individual from being incriminated by a third party’s testimonial act of

   producing records.” In re Two Grand Jury Subpoenae Duces Tecum, 769 F.2d at 57.

   Hence, Defendant’s second argument is equally without merit. See United States v.

   Medlin,     986 F.2d 463,   468 (11th Cir.      1993)   (“To the extent     that   he

   will be called on merely to identify and authenticate the documents he is required to

   produce—which the government argues in its brief is the only testimony that will be

   sought from him—that argument is without merit.”) (citing Braswell, 487 U.S. at

   114–15).6

         C.       Whether the Subpoenas Seek Information for a Superseding
                  Indictment

         Defendant’s final argument is that the grand jury subpoenas should be

   quashed because they seek testimony and documents not discoverable under Fed. R.



   6       Defendant notes in his reply that, as the sole employee and officer of the
   companies, there is no other person who can competently serve as custodian without
   first conversing with him to obtain the required knowledge to respond adequately to
   the subpoenas. Yet, while that argument might not be entirely without merit,
   Defendant is conflating his personal interests with the corporation. The corporation
   is the one that appoints the custodian – not Defendant in his personal capacity.
   Defendant conflates the two, but he ignores the corporate form. In the other words,
   just because Defendant is the only employee and officer cannot insulate him from
   having the corporation respond to a grand jury subpoena. He can retain a third
   party to do so.


                                            13
Case 1:21-cr-20321-CMA Document 25 Entered on FLSD Docket 07/23/2021 Page 14 of 17




   Crim. P. 16.    Defendant suspects that the sole purpose of the Government’s

   subpoenas is to gather information on him in his personal capacity and to assemble

   evidence for a pending prosecution.      Defendant says that this is impermissible

   because “[t]he law is settled in this circuit and elsewhere that ‘[i]t is improper to

   utilize a Grand Jury for the sole or dominating purpose of preparing an already

   pending indictment for trial.’” In re Grand Jury Subpoena Duces Tecum Dated Jan.

   2, 1985 (Simels), 767 F.2d 26, 29 (2d Cir. 1985) (quoting United States v. Dardi, 330

   F.2d 316, 336 (2d Cir. 1964)).     He therefore concludes that “the predominating

   purpose [of the grand jury subpoenas] is to gather evidence for trial, in

   circumvention of the federal rules that govern post-indictment, pretrial discovery,”

   and that the subpoenas should be quashed accordingly. [D.E. 15 at 19].

         A grand jury has broad investigative authority when determining whether a

   crime has been committed and in identifying the perpetrators. See United States v.

   Calandra, 414 U.S. 338, 344 (1974). A grand jury investigation is thus not complete

   until all clues and evidence have been exhausted and every witness examined. See

   id. There is also a strong presumption “that a grand jury acts within the legitimate

   scope of its authority,” R. Enters., Inc., 498 U.S. at 300, and that a “subpoena should

   issue, even though the prosecutor possibly will use the information procured for a

   purpose other than obtaining evidence for the particular grand jury investigation.”

   United States v. Alred, 144 F.3d 1405, 1413 (11th Cir. 1998) (citing In re Grand

   Jury Proceedings No. 92–4, 42 F.3d 876, 878 (4th Cir. 1994)).          “Although the

   government may not use a grand jury for discovery concerning a pending




                                             14
Case 1:21-cr-20321-CMA Document 25 Entered on FLSD Docket 07/23/2021 Page 15 of 17




   prosecution, it may continue an investigation from which information relevant to a

   pending prosecution ‘may be an incidental benefit.’” United States v. Beasley, 550

   F.2d 261, 266 (5th Cir.1977); see Beverly v. United States, 468 F.2d 732, 743 (5th

   Cir. 1972).

         Here, Defendant has not presented any compelling evidence that the purpose

   of the ongoing grand jury investigation is to gather evidence for the purpose of a

   pending prosecution. See United States v. Alvarado, 840 F.3d 184, 189–90 (4th Cir.

   2016) (“[T]o protect the grand jury’s investigative function, this court has repeatedly

   recognized that district courts should refrain from intervening in the grand jury

   process absent compelling evidence of grand jury abuse.”) (citing United States v.

   Moss, 756 F.2d 329, 331-32 (4th Cir. 1985)). The record only shows, if anything,

   that the Government is continuing its investigation of the underlying fraud and

   gathering information relevant to possible charges against co-conspirators.

         To be sure, Defendant is operating on a mere hunch with respect to the

   purpose of the grand jury investigation because he fails to point to anything to

   substantiate his claim that the Government is gathering evidence against him.

   [D.E. 23 at 10 (“[I]t is difficult to imagine that the grand jury subpoenas in this case

   will confer only an ‘incidental benefit’ to the prosecution in this case.”)]; see also In

   re Grand Jury Subpoena Duces Tecum Dated Jan. 2, 1985 (Simels), 767 F.2d at 30

   (“[T]he rule barring use of the grand jury to gather evidence to prepare for trial on

   an already pending indictment ‘is difficult, if not impossible, to enforce.”’) (citation

   omitted); United States v. Alvarado, 840 F.3d 184, 189 (4th Cir. 2016) (“Under our




                                              15
Case 1:21-cr-20321-CMA Document 25 Entered on FLSD Docket 07/23/2021 Page 16 of 17




   precedent on grand jury abuse, this court adheres to ‘the universal rule’ that

   prosecutors cannot use grand jury proceedings for the ‘sole or dominant purpose’ of

   preparing for trial on an already pending indictment.”) (citing Moss, 756 F.2d at

   332).

           This is woefully inadequate because Defendant bears the burden of rebutting

   the presumption7 of regularity attached to a grand jury proceeding:

           Defendants alleging grand jury abuse bear the burden of rebutting the
           presumption of regularity attache[d] to a grand jury’s proceeding. This
           presumption is further strengthened where, as here, a grand jury
           returns    new    indictments     with      additional    charges    or
           defendants. Indeed, some of our sister circuits have gone so far as to
           hold that the government has an automatic safe harbor when the
           superseding indictment adds new charges or new defendants.

   United States v. Alvarado, 840 F.3d 184, 189–90 (4th Cir. 2016) (internal citations

   and quotation marks omitted). Because speculation alone is insufficient to prove

   grand jury abuse and Defendant has not otherwise presented any other evidence in

   support of the relief sought, the motion to quash the grand jury subpoenas is

   DENIED.

                                    IV. CONCLUSION

           For the foregoing reasons, Defendant’s motion to quash the Government’s two

   grand jury subpoenas [D.E. 15] is DENIED.


   7      The presumption is strengthened when a grand jury returns new indictments
   with additional charges or defendants. See Moss, 756 F.2d at 332–33. And some
   circuit courts have found that the Government has an automatic safe harbor when
   the superseding indictment adds new charges or new defendants. See United States
   v. Flemmi, 245 F.3d 24, 30 (1st Cir. 2001). Defendant has failed, however, to
   discuss whether the grand jury has returned any additional charges against him or
   potential co-defendants. Given that Defendant has the burden of showing grand
   jury abuse and he has failed to do so, his allegations ring hollow.


                                             16
Case 1:21-cr-20321-CMA Document 25 Entered on FLSD Docket 07/23/2021 Page 17 of 17




         DONE AND ORDERED in Chambers at Miami, Florida, this 23rd day of

   July, 2021.



                                            /s/ Edwin G. Torres
                                            EDWIN G. TORRES
                                            United States Magistrate Judge




                                       17
